DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 19, and 20 have been examined.

Claim Objections
Claims 1-4 and 7-12 are objected to because of the following informalities:  In the third line of claim 1, “as members to” appears odd, and Examiner wishes to inquire whether this should perhaps be “as members of” or “as members with”.  Appropriate correction is required.
Claims 1-4 and 7-12 are objected to because of the following informalities:  In the seventh line of claim 1, “those service provides” should be “those service providers”.  Appropriate correction is require. 
Claim 9 is objected to because of the following informalities:  The language is confusing and imprecise.  If Examiner understands correctly, “between the travels of the first service receiver between two service providers” would be better expressed as “between a visit by the first service receiver to a first service provider and a visit by the first service receiver to a second service provider”.  Appropriate correction is required. 
Claims 5 and 10 are objected to because of the following informalities:  In the third line of claim 5, “as members to” appears odd, and Examiner wishes to inquire whether this should perhaps be “as members of” or “as members with”.  In the seventh through ninth lines of claim 5, it is stated that “the calculating of the route” “includes a .  Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  In the tenth line of claim 19, “those service provides” should be “those service providers”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the route calculator” in the fourteenth line.  There is insufficient antecedent basis for this limitation in the claim.  (Claim 5 refers to calculating a route, but has been amended to remove the antecedent basis for a route calculator.)
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites the limitation “the matching engine” in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  (Claim 5 formerly provided antecedent basis for the limitation, but as amended does not.)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites a limitation which has now been incorporated into claim 1, from which claim 4 depends; therefore, claim 4 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method, system, and computer program product for matching services to potential receivers of the services, including offering a promotion, which is an abstract idea in the field of organizing human activity, specifically commercial interactions. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as further set forth in detail below. 
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a method, and therefore falls within the statutory category of process, as do its dependents; independent claim 5 recites a method, and therefore falls within the statutory category of process, as does dependent claim 10; independent claim 19 recites a computer program product comprising a non-transitory computer readable storage medium, and therefore falls within the statutory category of manufacture, as does claim 20 (Mayo test, Step 1).  Claims 1-5, 7-12, 19, and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  The claims Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The claims as amended are non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility 
Independent claim 1 recites “A computer implemented method” in the preamble, but nothing in the body of the claim specifically requires use of a computer; the recited steps could be performed by a human being, or perhaps by a human being with a “system” of written records (the membership database is not specifically recited as an electronic or computer database).  Even taking the steps in the body of claim 1 to be truly computer-implemented, using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.  The steps of registering, taking an order, calculating a route, matching the route, and offering a promotion are not inherently technological.  It is noted that claim 1, as amended recites that the registering includes storing data information regarding order history from service providers and travel trends in receiving goods respective to those service [providers] in a membership database.  The courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional functions, in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, the recited storing data information in a membership database merely applies well-understood, routine, and conventional technology and functions (even assuming that the membership database involves computer memory, rather than being kept on file cards, or perhaps clay tablets written in cuneiform).  It is further noted that the offering step now recites “offering via wireless communication a promotion”.  Fowler et al. (U.S. Patent Application Publication 2006/0122790) recites (paragraph 51, emphasis added): “The order server 15 may communicate with the network 18 through any well-known means, including high-speed digital data lines or wireless communication systems.”  Further, East (U.S. Patent 8,290,817) discloses (column 3, lines 19-22, emphasis added): “FIG. 1 is representative only; the structure and operation of wireless communication systems 14 are well known to those of skill in the art, and are not further elaborated herein.”  Hence, the offering a promotion via wireless communication also merely applies well-understood, routine, and conventional technology to implementing commercial interactions.  The limitations of claim 1, whether considered separately or in combination with each other, do not raise the claimed invention to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that the taking of the order comprises the first service receiver entering order information through a receiver interface, the receiver interface being in wireless communication with the service matching system.  Official notice is taken, and now evidenced by Kokko et al. (U.S. Patent Application Publication 2005/0085215), and by Olson (U.S. Patent Application Publication 2015/0368044), that it is well-understood, routine, and conventional for well known in the art for showing graphics and text in mobile telephones such as cellular phones and to provide a user interface mechanism to enter commands to control the mobile phone or to perform various other phone and non-phone functions to carry out operation of the device.”  Olson discloses (paragraph 29, emphasis added): “The computer 20 and the control system 18 can communicate with each other in any suitable, conventional manner including wired or wireless communication technology, for example via a private local area network or a private local area network operated by the store 15, or via the Internet.  Any communication scheme can be used as long as the order request can be transmitted to and received by the control system 18.”  Claim 3, which depends from claim 2, recites that the second service receiver having the order with the service provider entered the order into the service matching system using the receiver interface; this involves one of the same technical features as claim 2, and no other technical features.  The limitations of claims 2 and 3, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.  
Claim 4, which depends from claim 1, recites that the registering of the at least one of the service providers includes storing data information regarding order history from service providers and travel trends in receiving goods respective to those service providers in a membership database.  The courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional functions, in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, the recited storing data information in a membership database merely applies well-understood, routine, and conventional technology and functions (even assuming that the membership database involves computer memory, rather than being kept on file cards, or perhaps clay tablets written in cuneiform).  The limitation of claim 4, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.
Claim 7, which depends from claim 1, recites that the method further includes the first service receiver accepting the promotion to deliver the order by the second service receiver over the potential delivery route.  Accepting a promotion or business proposition is not in itself technological.  Hence, the limitation of claim 7, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 8, which depends from claim 1, recites that the first and second service receivers live in the same town; this is not in itself technological.  Hence, the limitation of claim 8, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.
Claim 9, which depends from claim 1, recites that the potential delivery route includes the first service receiver delivering goods to the second service receiver between the travels of the first service receiver “between” two service providers.  For the first service receiver to make deliveries this way is not in itself technological.  The 
Claim 11, which depends from claim 1, recites that the promotion is a reduction in the price of services to the first service receiver provided by the service provider.  For a promotion to be a reduction in the price of services is not technological.  The limitation of claim 11, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 12, which depends from claim 1, recites that the promotion is a free service or free good provided by the service provider to the first service receiver.  For a promotion to be a free service or free good is not technological.  The limitation of claim 12, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Independent claim 19 recites a computer program product claim essentially parallel to claim 1, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to carry out operations largely corresponding to the method steps of claim 1.  Official notice, now evidenced by Cleveland et al. (U.S. Patent 8,438,199), is taken that processors and storage media having program instructions executable by processors have long been well-understood, routine, and conventional.  Cleveland discloses (column 5, lines 18-30, emphasis added): “While not explicitly shown in FIG. 1, it should be understood that each of the processing systems (e.g., computers and servers) depicted may include conventional computing hardware, including one or more processors configured to execute instructions stored in a computer-readable medium, such as a volatile or persistent memory, a hard-disk, a compact disk (CD), etc.”  Furthermore, non-transitory computer-readable storage media have long been well-understood, routine, and conventional, as taught by Howe (U.S. Patent Application Publication 2015/0088735.  Howe discloses, “These structures may be implemented as hardware, firmware, or software encoded on a computer readable medium, such as storage media 2200.” (Paragraph 35).  Howe then discloses (paragraph 36, with emphasis added): “Non-transitory computer-readable storage media 2200 may be a conventional read/write memory such as a magnetic disk drive, floppy disk drive, optical drive, compact disk read-only memory (CD-ROM) drive, digital versatile disk (DVD) drive, high definition digital versatile disk (HD-DVD) drive, Blu-ray disk drive, magneto-optical drive, optical drive, flash memory, memory stick, transistor-based memory, magnetic tape or other computer-readable memory device as is known in the art for storing and retrieving data.”  The operations of claim 19 differ from the method steps of claim 1 by including the additional limitation “wherein permission to collect data from the members is revocable at any time by the members”.  Having permission to collect data be revocable at any time is not technological.  Hence, the limitations of claim 19, whether considered separately or in combination with each other, like the limitations of claim 1, do not raise the claimed invention to significantly more than an abstract idea.
Claim 20, which depends from claim 19, is parallel to claim 2, and therefore, on the grounds set forth above with regard to claim 2, the limitations of claim 20, whether 

Independent claim 5 recites “A computer implemented method for matching services to potential receivers of the services, comprising: registering at least one of service providers and service receivers as members to a service matching system; taking an order from a first service receiver to receive goods from a service provider”.  No step of claim 5 is explicitly recited as being performed by a computer (although “employing artificial intelligence” is recited), and the registering step and taking an order step, in particular, need not be technological.  Claim 5 next recites, “calculating a route of the first service receiver to obtain the goods from the service provider”, which is not technological, and can be done by a human being, and “wherein the calculating of the route of the first service receiver to obtain the goods from the service provider includes [having] a plurality of maps and a global positioning system interface to the first service receiver”.  Having a plurality of maps is not in itself technological; if the limitation means having a plurality of maps as information in computer memory accessible to a calculator, the courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional functions, in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Official notice, now evidenced by Durboraw et al. (U.S. Patent 5,995,042) and also by Moeglein et al. (U.S. Patent 6,215,441), is taken that global positioning system interfaces (which could means antennas or other means for accessing GPS data and 10 receives signals from GPS antenna 40 which is of conventional design for receiving GPS L-band signals.  A computer processing unit 109 is coupled to the GPS module 10 utilizing a communications multi-interface 106 or other conventional data connections.”  (Column 4, lines 18-31; see also Figure 1).  Moeglein discloses, “The processor and network interface 95 may be a conventional digital computer system which has interfaces for receiving data from a GPS reference receiver as is well known in the art.”  (Column 8, lines 19-22).
Claim 5 then recites “matching the route of the first service receiver with a potential delivery route to a second service receiver having an order with the service provider, wherein the matching of the route of the first service receiver with the potential delivery route to the second service receiver having the order with the service provider comprises employing artificial intelligence to match the routes from the route calculator [interpreted as “from the route calculating”] with destinations for the first and second service receiver that are stored on a membership database”.  The matching need not be technological, except for the recited employing of artificial intelligence.  Rubinstenn (U.S. Patent Application Publication 2003/0065588), published more than sixteen years before inventors’ filing date, discloses an artificial intelligence engine that “may employ any one or combination of” twelve listed computational techniques, including “conventional artificial intelligence” (paragraph 116).  Hence, employing artificial intelligence merely applies well-understood, routine, and conventional technology to implement a particular abstract idea.  Lastly, claim 5 recites “offering a promotion to the first service receiver to deliver the order by the second service receiver with the service 
Claim 10, which depends from claim 5, recites that the matching engine includes memory having a set of instructions for execution by a hardware processor of the step for the matching of the route of the first service receiver with the potential delivery route to the second service receiver having the order with the service provider.  Official notice, now evidenced by Cleveland et al. (U.S. Patent 8,438,199), is taken that hardware processors and memories having instructions for execution by processors have long been well-understood, routine, and conventional.  Cleveland discloses (column 5, lines 18-30, emphasis added): “While not explicitly shown in FIG. 1, it should be understood that each of the processing systems (e.g., computers and servers) depicted may include conventional computing hardware, including one or more processors configured to execute instructions stored in a computer-readable medium, such as a volatile or persistent memory, a hard-disk, a compact disk (CD), etc.”  The limitation of claim 10, whether considered separately or in combination with the limitations of claim 5, does not raise the claimed invention to significantly more than an abstract idea.  

Non-Obvious Subject Matter
Claims 1-4, 7-9, 11, and 12 are rejected under 35 U.S.C. 101, claim 4 being additionally rejected under 35 U.S.C. 112, and are objected to for informalities, but recite non-obvious subject matter.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Weng (U.S. Patent Application Publication 2007/0192200), discloses a computer implemented method (e.g., Figure 2; paragraphs 68-71 for computer implementation), comprising: registering at least one of service providers and service receivers as members with a service matching system, wherein the service matching system collects data from members (Abstract; paragraphs 34, 55, 73, and 101); and taking an order from a first service receiver to receive goods from a service provider (paragraphs 11 and 40).  Weng does not disclose calculating a route of the first service receiver to obtain the goods from the service provider, but Papadopolo et al. (U.S. Patent 8,620,576) teaches calculating a route of a customer to a store where an item or items can be obtained (column 4, lines 2-34 {lines 19-25 in particular}; Figure 1).  Furthermore, Weng discloses calculating a route of the first service receiver, although not precisely to obtain the goods from the service provider (paragraph 94).
Weng does not disclose that the registering includes storing data information regarding order history from service providers and travel trends in receiving goods respective to those service providers in a membership database.  Storing order history is in itself well-known, and is taught, for example, by Cheng et al. (U.S. Patent Application Publication 2018/0053129).  However, Cheng does not teach storing travel trends in receiving goods.  Gustafson et al. (U.S. Patent Application Publication 2014/0012498) teaches a historic database, historic traffic-affecting trends, and parking conditions at an informed traveler’s destination (Abstract; paragraph 29); however, 
Independent claims 1 and 19 are essentially parallel, although claim 19 omits the “via wireless communication” element of claim 1, and includes a limitation that permission to collect data from members is revocable at any time by the members.  The statement of reasons for the indication of allowable subject matter therefore applies to both.  

Claims 5 and 10 are rejected under 35 U.S.C. 101, rejected under 35 U.S.C. 112, and objected to for informalities, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Weng (U.S. Patent Application Publication 2007/0192200), discloses a computer implemented method (e.g., Figure 2; paragraphs 68-71 for computer implementation), comprising: registering at least one of service providers and service receivers as members with a service matching system (Abstract; paragraphs 34, 55, 73, and 101); and taking an order from a first service receiver to receive goods from a service provider (paragraphs 11 and 40).  Weng does not disclose calculating a route of the first service receiver to obtain the goods from the service provider, but Papadopolo et al. (U.S. Patent 8,620,576) teaches calculating a route of a customer to a store where an item or items can be obtained (column 4, lines 2-34 {lines 19-25 in particular}; Figure 1).  Furthermore, Weng discloses calculating a route of the first service receiver, although not precisely to obtain the goods from the service provider (paragraph 94).
.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.  First, Applicant refers to an interview with Examiner on October 29, 2021.  Examiner has no recollection of such an interview, and finds no record of it.  Possibly Applicant was thinking of an interview about some other application.  Regarding the specification, paragraph [0058] has been amended to overcome the objection.  If the USPTO is responsible for the mis-numbering of the final paragraph, perhaps the problem can be fixed by Examiner’s Amendment if the instant application .
As set forth above, the 35 U.S.C. 112 problems remain, and new ones have been created.  The claims as amended recite non-obvious subject matter, and there are no current rejections under 35 U.S.C. 103.
Regarding 35 U.S.C. 101, Applicant argue only briefly, stating, for example, that making promotional offers via a wireless communication system is an application.  Applicant also refer to amending the independent claims to recite matter found to be non-obvious.  Examiner replies that non-obviousness under §103 and eligibility under §101 are distinct issues, and that establishing the first does not imply the second, or vice versa.   
The present claims are analogous to the claims in several court precedents.  Specifically, they are analogous to the representative claim in the Ultramercial, Inc. v. Hulu, LLC decision, in which a method claim included, inter alia, “a third step of providing the media product for sale at an Internet website”, and therefore could not be carried out without the use of computer and telecommunication technology.  The Court of Appeal for the Federal Circuit found the claims patent-ineligible, and wrote “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”  Similarly, use of wireless communication to offer a promotion is not sufficient to save otherwise abstract claims from ineligibility.
Alice Corporation v. CLS Bank recited specific computer components or the use thereof, but were nonetheless deemed by the Supreme Court to be patent-ineligible. 
Another precedent analogous to the present case is TLI Communications LLC v. AV Automotive, L.L.C., a decision in which the Court of Appeals for the Federal Circuit found claims patent-ineligible.  In particular, the representative claim was to a method that comprised such steps as: recording images using a digital pick up unit in a telephone unit; storing the images recorded by the digital pick up unit in a digital form as digital images; receiving the data by the server; transmitting data including at least the digital images to a server; extracting classification information which characterizes the images from the received data; and storing the digital images in the server, said step of storing taking into consideration the classification information.  The court ruled, “The specification does not describe a new telephone, a new server, or a new physical combination of the two.  The specification fails to provide any technical details for the tangible components, but instead predominantly describes the system and methods in purely functional terms . . . . Likewise, the server is described simply in terms of performing generic computer functions such as storing, receiving, and extracting data . . . . In other words, the focus of the patentee and of the claims was not on an improved telephone unit or an improved server.”  The claims were therefore found to be ineligible for patenting as directed essentially to an abstract idea despite using computer and communication technology.  Similarly, the claims of the instant application are not directed to improved servers or computer devices, or to improved wireless communication or artificial intelligence, nor yet to a method which inherently depends on 
The Manual of Patent Examination Procedure (2144.03 (C)) states, in regard to traversal of Official Notice:
C.  If Applicant Challenges a Factual Assertion as Not Properly Officially Noticed or not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding with Adequate Evidence.
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  See 37 CFR 1.111(b).  See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”).  A general allegation that the claims define a patentable invention without reference to the examiner’s assertion of official notice would be inadequate.   

It may be questioned whether Applicant has met the standard for adequacy of traversal, but Examiner has nonetheless made actual prior art references of record to establish the validity of the takings of official notice made in the previous rejections 
In addition to supporting the takings of official notice against currently pending claims, Examiner notes that prior art can be applied to support the takings of official notice in the §101 rejections formerly made against claims 13-18, now canceled.  Specifically:
In rejecting claim 13, official notice was taken that interfaces for receiving data (which could include keyboards, screens, modems, antennas, etc.) are well-understood, routine, and conventional.  Viro (U.S. Patent Application Publication 2017/0242923) discloses, “These data may be received, for example, via a conventional electromechanical or virtual keyboard, a touchscreen, and/or it may be received with the use of a mouse, touchpad or another pointing device” (paragraph 35, emphasis added).  
In rejecting claim 14, official notice was taken that hardware processors and memories having instructions for execution by processors have long been well-understood, routine, and conventional.  Cleveland et al. (U.S. Patent 8,438,199) discloses (column 5, lines 18-30, emphasis added): “While not explicitly shown in FIG. 1, it should be understood that each of the processing systems (e.g., computers and servers) depicted may include conventional computing hardware, including one or more processors configured to execute instructions stored in a computer-readable medium, such as a volatile or persistent memory, a hard-disk, a compact disk (CD), etc.”
In rejecting claim 15, official notice was taken that global positioning system interfaces (which could means antennas or other means for accessing GPS data and determining locations) have long been well-understood, routine, and conventional.  10 receives signals from GPS antenna 40 which is of conventional design for receiving GPS L-band signals.  A computer processing unit 109 is coupled to the GPS module 10 utilizing a communications multi-interface 106 or other conventional data connections.”  (Column 4, lines 18-31; see also Figure 1).  Moeglein et al. (U.S. Patent 6,215,441) discloses, “The processor and network interface 95 may be a conventional digital computer system which has interfaces for receiving data from a GPS reference receiver as is well known in the art.”  (Column 8, lines 19-22).
In rejecting claim 17, official notice was taken that it is well-understood, routine, and conventional for computers (PC’s, tablets, mobile telephones, etc.) to have interfaces through which information is entered, and to communicate with other computers by wireless communication.  Kokko et al. (U.S. Patent Application Publication 2005/0085215) discloses (paragraph 2, emphasis added): “Touch screen displays are well known in the art for showing graphics and text in mobile telephones such as cellular phones and to provide a user interface mechanism to enter commands to control the mobile phone or to perform various other phone and non-phone functions to carry out operation of the device.”  Olson (U.S. Patent Application Publication 2015/0368044) discloses (paragraph 29, emphasis added): “The computer 20 and the control system 18 can communicate with each other in any suitable, conventional manner including wired or wireless communication technology, for example via a private local area network or a private local area network operated by the store 15, or via the Internet.  Any communication scheme can be used as long as the order request can be transmitted to and received by the control system 18.”
110 may be a conventional computer display that enables display or output of data and information via, for example, a computer monitor, a Personal Data Assistant (PDA), a display associated with a special purpose computer, etc.” (Paragraph 51, emphasis added).  Nakajima et al. (U.S. Patent Application Publication 2009/0144661) discloses, “Computer systems conventionally use a graphical user interface (GUI) that allows for the display of various types of information.” (Paragraph 3, emphasis added). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Galvin et al. (U.S. Patent 7,281,236) disclose a system and methods for developing and deploying a remote domain system.
Wald et al. (U.S. Patent Application Publication 2005/0234768) disclose a system for multimedia viewing based on entitlements.  Nakajima et al. (U.S. Patent Application Publication 2009/0144661) disclose a computer implemented display, graphical user interface, design, and method, including scrolling features.  Kellum et al. (U.S. Patent Application Publication 2014/0057235) disclose a system, components, and methodologies for training and testing on cardiac compressions.  Viro et al. (U.S. Patent . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	November 4, 2021